EXHIBIT 10.10

 

EMPLOYMENT AGREEMENT OF WILLIAM D. BARLOW

 

--------------------------------------------------------------------------------


 

EMPLOYMENT AGREEMENT

 

This Agreement is made by and between First Clover Leaf Bank, a federal savings
bank (the “Bank”), with its principal office in Edwardsville, Illinois, and
William D. Barlow (“Executive”) and is effective as of August 19, 2011 (the
“Effective Date”). References herein to the “Company” mean First Clover Leaf
Financial Corp., a Maryland corporation that owns 100% of the common stock of
the Bank on the Effective Date.  The Company is a signatory to this Agreement
for the sole purpose of guaranteeing the Bank’s performance hereunder.

 

1.                                      POSITION AND RESPONSIBILITIES.

 

Executive shall serve as the Senior Vice President and Senior Commercial Lender
of the Bank. In this position, Executive shall directly report to the Chief
Executive Officer and shall be responsible for supporting the Chief Executive
Officer in areas of leadership, direction, development and implementation of the
policies and procedures for the lending function of the Bank.  Executive shall
be responsible for promoting and developing new lending business for the Bank. 
Executive shall be responsible for building and maintaining Bank relationships
with the community, civic groups and local businesses, and will represent the
Bank at related events.  Executive shall stay abreast of regulations and
legislation that directly affect the Bank. Executive also agrees to serve, if
appointed or elected, as an officer and director of any subsidiary or affiliate
of the Bank.

 

2.                                      TERM AND DUTIES.

 

(a)                                 The term of this Agreement and the period of
Executive’s employment hereunder will begin as of the Effective Date and
continue for a period of twelve (12) full calendar months thereafter. 
Commencing on the first anniversary date of this Agreement (the “Anniversary
Date”), and continuing at each Anniversary Date thereafter, the Agreement shall
renew for an additional year such that the remaining term shall be twelve (12)
full calendar months; provided, however, that the Board of Directors of the Bank
(the “Board”) shall, at least sixty (60) days before such Anniversary Date
conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to extend this Agreement.  Either the Board or
Executive may give the other notice of its decision whether or not to renew this
Agreement at least thirty (30) days and not more than sixty (60) days prior to
the Anniversary Date, and if written notice of non-renewal is provided to either
party by the other within said time frame, the term of this Agreement shall not
be extended.

 

(b)                                 During the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Chief
Executive Officer, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Bank; provided, however, that, with the approval
of the Board, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, business, social,
religious, charitable or similar organizations which, in the Board’s judgment,
will not present any conflict

 

--------------------------------------------------------------------------------


 

of interest with the Bank, or materially affect the performance of Executive’s
duties pursuant to this Agreement. Notwithstanding the preceding sentence, no
approval is required for Executive to participate or serve in (i) outside
organizations in which Executive is serving as of the Effective Date;
(ii) religious or educational organizations which Executive or Executive’s
children may attend from time to time; or (iii) affiliates of such
organizations.

 

3.                                      COMPENSATION, BENEFITS AND
REIMBURSEMENT.

 

(a)                                 The compensation specified under this
Agreement shall constitute the salary and benefits paid for the duties described
in Section 2(b).  Beginning on the Effective Date, the Bank shall pay Executive
as compensation a salary of not less than One Hundred Ninety Thousand Dollars
($190,000) per year (“Base Salary”).  Such Base Salary shall be payable
bi-weekly, or with such other frequency as officers and employees are generally
paid.  During the period of this Agreement, Executive’s Base Salary shall be
reviewed at least annually.  Such review shall be conducted by the Chief
Executive Officer, and the Bank may increase, but not decrease, Executive’s Base
Salary (with any increase in Base Salary to become “Base Salary” for purposes of
this Agreement).  In addition to the Base Salary, the Bank shall provide
Executive at no cost to Executive with all such other benefits as are provided
uniformly to permanent full-time employees of the Bank.  Base Salary shall
include any amounts of compensation deferred by Executive under qualified and
nonqualified plans maintained by the Bank.

 

(b)                                 Executive will be entitled to participate in
or receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident insurance plans, medical coverage or
any other employee benefit plan or arrangement made available by the Bank or the
Company in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.  Executive will be entitled to
participate in any incentive compensation and bonus plans offered by the Bank or
the Company in which Executive is eligible to participate.  Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

 

(c)                                  In addition to the Base Salary, the Bank
shall pay or reimburse Executive for all reasonable travel and other reasonable
expenses incurred by Executive performing his obligations under this Agreement
and may provide such additional compensation in such form and such amounts as
the Chief Executive Officer may from time to time determine.  The Bank shall
reimburse Executive for his ordinary and necessary business expenses, including,
without limitation, dues for Executive’s membership in Sunset Hills Country
Club, and such other fees for memberships in such clubs and organizations as
Executive and the Chief Executive Officer shall mutually agree are necessary and
appropriate for business purposes, and travel and entertainment expenses,
incurred in connection with the performance of his duties under this Agreement.

 

--------------------------------------------------------------------------------


 

4.                                      PAYMENTS TO EXECUTIVE UPON AN EVENT OF
TERMINATION.

 

(a)         Upon the occurrence of an Event of Termination (as herein defined)
during Executive’s term of employment under this Agreement, the provisions of
this Section 4 shall apply.  As used in this Agreement, an “Event of
Termination” shall mean and include any of the following:

 

(i)                                      the termination by the Bank of
Executive’s full-time employment (including the Bank giving a notice of
non-renewal pursuant to Section 2(a), above) hereunder for any reason other than
termination governed by Section 5 (Termination for Just Cause) or termination
governed by Section 6 (termination due to Disability or death); or

 

(ii)                                   Executive’s resignation from the Bank’s
employ for any of the following reasons:

 

(A)                               the failure to appoint or reappoint Executive
to the position set forth under Section 1;

 

(B)                               a material change in Executive’s functions,
duties, or responsibilities with the Bank, which change would cause Executive’s
position to become one of lesser responsibility, importance, or scope from the
position and attributes thereof described in Section 1;

 

(C)                               a relocation of Executive’s principal place of
employment by more than thirty (30) miles from its location at the Effective
Date of this Agreement;

 

(D)                               a material reduction in the benefits or
perquisites to Executive from those being provided as of the later of the
Effective Date or any subsequent Anniversary Date of this Agreement, other than
an immaterial reduction in benefits or perquisites as part of an employee-wide
reduction in such benefits or perquisites;

 

(E)                                a liquidation or dissolution of the Company
or the Bank; or

 

(F)                                 a material breach of this Agreement by the
Bank.

 

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E),
or (F), above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than thirty (30)
days prior written Notice of Termination, as defined in Section 9(a), given
within ninety (90) days after the event giving rise to said right to elect. 
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Bank, Executive, after giving

 

--------------------------------------------------------------------------------


 

due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights under this Agreement and this Section solely
by virtue of the fact that Executive has submitted his resignation, provided
Executive has remained in the employment of the Bank and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(A), (B), (C), (D), (E), or (F) above.  The Bank shall have at least thirty (30)
days to remedy any condition set forth in clause (ii)(A) through (F), provided,
however, that the Bank shall be entitled to waive such period and make an
immediate payment hereunder.

 

(iii)                           (A) Executive’s involuntary termination by the
Bank or the Company (or any successor thereto) (including by giving a notice of
non-renewal pursuant to Section 2(a), above) on the effective date of, or at any
time following, a Change in Control, or (B) Executive’s resignation from the
employment with the Bank or the Company (or any successor thereto) (1) within
the period beginning with the approval of a Change in Control by the Board of
Directors of the Bank or the Company and ending 90 days following a Change in
Control or (2) as a result of any event described in Section 4(a)(ii)(A), (B),
(C), (D), (E), or (F) above at any time after a Change in Control.  For these
purposes, a “Change in Control” shall mean a change in control of the Bank or
the Company of a nature that: (i) would be required to be reported in response
to Item 5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) without limitation such a Change in Control shall be
deemed to have occurred at such time as (a) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board of Directors of the Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors of the Board, shall be, for purposes of this clause (b), considered as
though he or he were a member of the Incumbent Board; or (c) consummate a
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs.

 

--------------------------------------------------------------------------------


 

(iv)                              Executive may terminate this Agreement at any
time by written Termination Notice to the Bank at least 30 days before the Date
of the Termination (as defined in Section 9(b), below).

 

(b)         Upon the occurrence of an Event of Termination under
Sections 4(a) (i) or (ii), on the Date of Termination, as defined in
Section 9(b), the Bank shall be obligated to pay Executive, or, in the event of
his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, as severance pay or liquidated damages, or both, an amount equal to
the sum of: (i) his earned but unpaid salary as of the date of his termination
of employment with the Bank; (ii) the benefits, if any, to which he is entitled
as a former employee under the employee benefit plans and programs and
compensation plans and programs maintained for the benefit of the Bank or
Company’s officers and employees; (iii) the remaining payments that Executive
would have earned, in accordance with Sections 3(a) and 3(b), if he had
continued his employment with the Bank for twelve (12) full months following
such Event of Termination, and had earned the maximum target bonus or incentive
award in each calendar year that ends during such term; and (iv) the annual
contributions or payments that would have been made on Executive’s behalf to any
employee benefit plans of the Bank as if Executive had continued his employment
with the Bank for twelve (12) full months following such Event of Termination,
based on contributions or payments made (on an annualized basis) at the Date of
Termination.  Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination.  Notwithstanding the foregoing, in the
event Executive is a Specified Employee (within the meaning of Treasury
Regulations §1.409A-1(i)), then, to the extent necessary to avoid penalties
under Code Section 409A, no payment shall be made to Executive prior to the
first day of the seventh month following the Date of Termination in excess of
the “permitted amount” under Code Section 409A.  For these purposes, the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (i) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which occurs the Date of Termination or (ii) the maximum amount that
may be taken into account under a tax-qualified plan pursuant to Code
Section 401(a)(17) for the calendar year in which occurs the Date of
Termination.  Payment of the “permitted amount” shall be made within thirty (30)
days following the Date of Termination.  Any payment in excess of the permitted
amount shall be made to Executive on the first day of the seventh month
following the Date of Termination.  Such payments shall not be reduced in the
event Executive obtains other employment following termination of employment.

 

(c)          Upon the occurrence of an Event of Termination under
Section 4(a)(iii), on the Date of Termination, as defined in Section 9(b), the
Bank shall be obligated to pay Executive, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an amount equal to the sum of:
(i) his earned but unpaid salary as of the date of his termination of employment
with the Bank; (ii) the benefits, if any, to which he is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank or Company’s officers and
employees; (iii) the remaining payments that Executive would have earned, in
accordance with Sections 3(a) and 3(b), if he had continued his employment with
the Bank for an eighteen (18) month period following such Event of Termination,
and had earned the

 

--------------------------------------------------------------------------------


 

maximum target bonus or incentive award in each calendar year that ends during
such term; and (iv) the annual contributions or payments that would have been
made on Executive’s behalf to any employee benefit plans of the Bank or the
Company as if Executive had continued his employment with the Bank for an
eighteen (18) month period following such Event of Termination, based on
contributions or payments made (on an annualized basis) at the Date of
Termination.  Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination.  Notwithstanding the foregoing, in the
event Executive is a Specified Employee (within the meaning of Treasury
Regulations §1.409A-1(i)), then, to the extent necessary to avoid penalties
under Code Section 409A, no payment shall be made to Executive prior to the
first day of the seventh month following the Date of Termination in excess of
the “permitted amount” under Code Section 409A.  For these purposes, the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (i) the sum of Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Bank for the calendar year preceding
the year in which occurs the Date of Termination or (ii) the maximum amount that
may be taken into account under a tax-qualified plan pursuant to Code
Section 401(a)(17) for the calendar year in which occurs the Date of
Termination.  Payment of the “permitted amount” shall be made within thirty (30)
days following the Date of Termination.  Any payment in excess of the permitted
amount shall be made to Executive on the first day of the seventh month
following the Date of Termination.  Such payments shall not be reduced in the
event Executive obtains other employment following termination of employment.

 

(d)         To the extent required under applicable law, upon the occurrence of
an Event of Termination, the Bank will cause to be continued life insurance and
non-taxable medical coverage substantially identical to the coverage maintained
by the Bank for Executive and his family prior to Executive’s termination.

 

(e)          Notwithstanding anything in this Agreement to the contrary, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under this Section constitute an “excess parachute payment” under Code
Section 280G or any successor thereto, and in order to avoid such a result,
Executive’s benefits hereunder shall be reduced, if necessary, to an amount, the
value of which is one dollar ($1.00) less than an amount equal to three
(3) times Executive’s “base amount,” as determined in accordance with Code
Section 280G.  The allocation of the reduction required hereby shall be
determined by Executive, provided, however, that if it is determined that such
election by Executive shall be in violation of Code Section 409A, the allocation
of the required reduction shall be pro-rata.

 

(f)           For purposes of Section 4, Event of Termination shall be construed
to require a “Separation from Service” as defined in Code Section 409A and the
Treasury Regulations promulgated thereunder.  The Bank and Executive reasonably
anticipate that the level of bona fide services Executive would perform, if any,
after termination would permanently decrease to a level that is less than 50% of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period.

 

--------------------------------------------------------------------------------


 

5.                                      TERMINATION FOR JUST CAUSE.

 

(a)         The term “Termination for Just Cause” shall mean termination because
of Executive’s personal dishonesty; willful misconduct regarding any material
matter; breach of fiduciary duty involving personal profit; intentional failure
to perform stated duties after receiving notice of the same from the Bank and a
reasonable opportunity to cure; the commission of any felony; the willful
violation of any law, rule or regulation involving dishonesty, theft, or moral
turpitude; ; the willful violation of or final cease-and-desist order affecting
or pertaining to the Bank; or material breach of any provision of this
Agreement, subject to a reasonable opportunity to cure after notice.

 

(b)         Notwithstanding Section 5(a), neither the Company nor the Bank may
terminate Executive for Just Cause unless and until there shall have been
delivered to his a Notice of Termination, finding that in the good faith opinion
of the Chief Executive Officer, Executive was guilty of conduct justifying
Termination for Just Cause and specifying the particulars thereof in detail. 
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Just Cause.  During the period beginning on the
date of the Notice of Termination for Just Cause through the Date of
Termination, any unvested stock options and related limited rights granted to
Executive under any stock option plan shall not be exercisable nor shall any
unvested awards granted to Executive under any stock benefit plan of the Bank,
the Company or any subsidiary or affiliate thereof, vest.  At the Date of
Termination, any such unvested stock options and related limited rights and any
such unvested awards shall become null and void and shall not be exercisable by
or delivered to Executive at any time subsequent to such Termination for Just
Cause.  In the Event of Executive’s Termination for Just Cause, Executive shall
resign immediately as a director of the Company and the Bank, and as a director
and/or officer of any subsidiary or affiliate of the Company and/or the Bank.

 

6.                                      TERMINATION FOR DISABILITY OR DEATH.

 

(a)         The Bank or Executive may terminate Executive’s employment after
having established Executive’s Disability.  For purposes of this Agreement,
“Disability” shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank; or (iii) Executive is determined to be totally disabled by the Social
Security Administration. As a condition to any benefits, the Chief Executive
Officer may require Executive to submit to such physical or mental evaluations
and tests as the Chief Executive Officer deems reasonably appropriate, at the
Bank’s expense.  In the event of such Disability, Executive shall be entitled to
receive benefits under any short or long-term disability plan maintained by the
Bank.  To the extent that such benefits are less than Executive’s Base Salary,
the Bank shall pay Executive an amount equal to the difference between such
disability plan

 

--------------------------------------------------------------------------------


 

benefits and the amount of Executive’s Base Salary for the remaining term of the
Agreement, following the termination of Executive’s employment due to
Disability.  Accordingly, any payments required hereunder shall commence within
thirty (30) days from the Date of Termination due to Disability and be payable
in monthly installments.

 

(b)         In the event of Executive’s death during the term of this Agreement,
his estate, legal representatives or named beneficiary or beneficiaries (as
directed by Executive in writing) shall be paid Executive’s Base Salary, at the
rate in effect at the time of Executive’s death for the remainder of the
then-current term, which payments shall commence within thirty days following
the date of Executive’s death.

 

7.                                      TERMINATION UPON RETIREMENT.

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment on or after age 65 unless extended by the
Board or in accordance with any retirement policy established by the Bank or the
Company with Executive’s consent with respect to his.  Upon termination of
Executive’s employment based on Retirement, no amounts or benefits shall be due
Executive under this Agreement, and Executive shall be entitled to all benefits
under any retirement plan of the Bank and other plans to which Executive is a
party.

 

8.                                      RESIGNATION FROM BOARDS OF DIRECTORS.

 

In the event of termination of Executive’s employment for any reason other than
upon a Change in Control, Executive shall resign as a director of the Company
and the Bank, and/or as a director and/or officer of any subsidiary or affiliate
of the Company and/or the Bank.

 

9.                                      NOTICE.

 

(a)         Any notice required hereunder shall be in writing and hand-delivered
to the other party.  Hand delivery to the Bank may be made to the Chief
Executive Officer.  Any termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(b)         “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.

 

(c)          If the party receiving a Notice of Termination desires to dispute
or contest the basis or reasons for termination, the party receiving the Notice
of Termination must notify the other party

 

--------------------------------------------------------------------------------


 

within thirty (30) days after receiving the Notice of Termination that such a
dispute exists, and shall pursue the resolution of such dispute in good faith
and with reasonable diligence.  During the pendency of any such dispute, neither
the Company nor the Bank shall be obligated to pay Executive compensation or
other payments beyond the Date of Termination.

 

10.                               SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to Executive, and if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.

 

11.                               NO ATTACHMENT; BINDING ON SUCCESSORS.

 

(a)                                 Except as required by law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.

 

(b)                                 This Agreement shall be binding upon, and
inure to the benefit of, Executive and the Bank and their respective successors
and assigns.

 

12.                               MODIFICATION AND WAIVER.

 

(a)                                 This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.

 

(b)                                 No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future as to any act
other than that specifically waived.

 

13.                               REQUIRED PROVISIONS.

 

(a)                                 The Bank may terminate Executive’s
employment at any time, but any termination by the Bank other than Termination
for Just Cause as defined in Section 5 hereof shall not prejudice Executive’s
right to compensation or other benefits under this Agreement.  Executive shall
have no right to receive compensation or other benefits for any period after
Termination for Cause.

 

--------------------------------------------------------------------------------


 

(b)                                 If Executive is suspended from office and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12
U.S.C. §1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the
Bank’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Bank may in its discretion (i) pay Executive all or part of
the compensation withheld while its contract obligations were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(c)                                  If Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) [12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C.
§1818(g)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d)                                 If the Bank is in default as defined in
Section 3(x)(1) [12 U.S.C. §1813(x)(1)] of the FDI Act, all obligations of the
Bank under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e)                                  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank, (i) by the
Director of the Office of Thrift Supervision (“OTS”) or his or his designee, at
the time the Federal Deposit Insurance Corporation (“FDIC”) enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 U.S.C. §1823(c)] of the FDI Act; or (ii) by the
Director or his or his designee at the time the Director or his or his designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

(f)                                   Notwithstanding anything herein contained
to the contrary, any payments to Executive by the Company, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDI Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

 

14.                               NON-COMPETITION AND POST-TERMINATION
OBLIGATIONS.

 

(a)                                 All payments and benefits to Executive under
this Agreement shall be subject to Executive’s compliance with paragraphs (b),
(c) and (d) of this Section 14.

 

(b)                                 Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank as may reasonably be
required by the Bank in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that

 

--------------------------------------------------------------------------------


 

Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Bank or any of its
subsidiaries or affiliates.

 

(c)                                  Executive recognizes and acknowledges that
the knowledge of the business activities and plans for business activities of
the Bank, the Company and affiliates thereof, as it may exist from time to time,
is a valuable, special and unique asset of the business of the Bank, the Company
and affiliates thereof.  Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank, Company or affiliates thereof to any person,
firm, corporation, or other entity for any reason or purpose whatsoever (except
for such disclosure as may be required to be provided to the OTS, the FDIC, or
other regulatory agency with jurisdiction over the Company, the Bank or
Executive).  Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank which is
otherwise publicly available or which Executive is otherwise legally required to
disclose.  In the event of a breach or threatened breach by Executive of the
provisions of this Section 14, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, his knowledge of the
past, present, planned or considered business activities of the Bank or the
Company or any of their affiliates, or from rendering any services to any
person, firm, corporation or other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed.  Nothing herein will
be construed as prohibiting the Bank and the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.

 

(d)                                 Upon any termination of Executive’s
employment hereunder for any reason other than (i) pursuant to
Section 4(a)(iii); (ii) pursuant to Section 6(b); or (iii) any termination of
Executive’s employment hereunder as a result of the expiration of Executive’s
employment term following a notice of non-renewal by the Bank, the Company, or
any successor pursuant to Section 2(a), Executive agrees not to compete with the
Bank and the Company and any of their subsidiaries for a period of one (1) year
following such termination in Madison County, Illinois, except as agreed to
pursuant to a resolution duly adopted by the Board.  Executive agrees that
during such period and within said County, Executive shall not work for or
advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Bank.  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive’s breach of this Section 14(d) agree that in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive, Executive’s partners, agents, servants, employers,
employees and all persons acting for or with Executive.  Executive represents
and admits that Executive’s experience and capabilities are such that Executive
can obtain employment in a business engaged in other lines and/or of a different
nature than the Bank, and that the enforcement of a remedy by way of injunction
will not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank and the Company from

 

--------------------------------------------------------------------------------


 

pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.  Executive further
agrees that Executive will not, in any manner whatsoever, during his employment
with the Company and the Bank and for a period of one (1) year following the
termination of Executive’s employment, either as an individual or as a partner,
stockholder, director, officer, principal, employee, agent, consultant, or in
any other relationship or capacity, with any person, firm, corporation or other
business entity, either directly or indirectly, solicit or induce or aid in the
solicitation or inducement of any employees of the Company or the Bank to leave
their employment with the Company or the Bank. Executive further agrees that
Executive will not, in any manner whatsoever, during Executive’s employment with
the Company or the Bank and for a period of one (1) year following the
termination of Executive’s employment with the Company or the Bank, either as an
individual or as a partner, stockholder, director, officer, principal, employee,
agent, consultant or in any other relationship or capacity with any person,
firm, corporation or other business entity, either directly or indirectly,
solicit the business of any customers or clients of the Company or the Bank at
the time of the termination of Executive’s employment with the Company or the
Bank.

 

15.                               SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16.                               HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.                               GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.

 

18.                               ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and Executive within twenty-five (25) miles of Edwardsville, Illinois
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

--------------------------------------------------------------------------------


 

19.                               INDEMNIFICATION.

 

(a)                                 The Bank shall provide Executive (including
his heirs, executors and administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at its expense, and shall
indemnify Executive (and his heirs, executors and administrators) to the fullest
extent permitted under applicable law against all expenses and liabilities
reasonably incurred by his in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Bank (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements (such settlements must be
approved by the Board); provided, however, the Bank shall not be required to
indemnify or reimburse Executive for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive.  Any such indemnification shall be made
consistent with OTS Regulations and Section 18(k) of the FDI Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.

 

(b)                                 Notwithstanding the foregoing, no
indemnification shall be made unless the Bank gives the OTS at least 60 days’
notice of its intention to make such indemnification.  Such notice shall state
the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court.  Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board shall be sent to the Regional Director of the OTS, who shall promptly
acknowledge receipt thereof.  The notice period shall run from the date of such
receipt.  No such indemnification shall be made if the OTS advises the Bank in
writing within such notice period, of its objection thereto.

 

[Signatures on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, effective as of the Effective Date.  The Company has become a party
to this Agreement for the sole purpose of binding itself to the duties and
obligations set forth in Sections 10 and 20 hereof.

 

 

 

 

FIRST CLOVER LEAF BANK

 

 

 

 

 

 

 

 

August 19, 2011

 

By:

/s/ Dennis Terry

Date

 

 

Dennis Terry, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

FIRST CLOVER LEAF FINANCIAL CORP.

 

 

 

 

 

 

 

 

August 19, 2011

 

By:

/s/ Dennis Terry

Date

 

 

Dennis Terry, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

August 19, 2011

 

/s/ William D. Barlow

Date

 

William D. Barlow

 

--------------------------------------------------------------------------------